COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00069-CR


Rory Jones                                 §   From the 211th District Court

                                           §   of Denton County (F-2014-0080-C)

v.                                         §   November 20, 2014

                                           §   Opinion by Justice Walker

The State of Texas                         §   (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is vacated and dismissed.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Sue Walker____________________
                                           Justice Sue Walker